Citation Nr: 1018172	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  08-02 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral foot fungus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel







INTRODUCTION

The Veteran served on active duty from July 1969 to March 
1971, with subsequent service in the United States Navy 
Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.

The Veteran presented testimony at a Video Conference hearing 
chaired by the undersigned Veterans Law Judge in April 2009.  
A transcript of the hearing is associated with the claims 
file.


FINDING OF FACT

The Veteran's currently-shown dermatophytosis with bilateral 
toenail fungal infection is related to service. 


CONCLUSION OF LAW

Dermatophytosis with bilateral toenail fungal infection was 
incurred in service.  38 U.S.C.A.  §§ 1110, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  The U.S. Court of 
Appeals for Veterans Claims (Court) has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

In this case, the Board is granting the benefit sought on 
appeal.  Accordingly, assuming, without deciding, that any 
error was committed with respect to either the duty to notify 
or the duty to assist, such error was harmless and will not 
be further discussed.

General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury or disease in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. § 1110.  The 
term 'active military, naval, or air service' includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty for training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).  

Service connection may be established by demonstrating that 
the disability was first manifested during service and has 
continued since service to the present time or by showing 
that a disability which pre-existed service was aggravated 
during service.  Service connection may be granted for any 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303.
In relevant part, 38 U.S.C.A. 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009).

Lay testimony is competent to establish the presence of 
observable symptomatology and "may provide sufficient support 
for a claim of service connection."  Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 
398, 405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu v. Derwinski, 2 Vet. 
App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  Competency, however, must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he developed his currently-shown 
bilateral foot fungus during active military service.

Records of treatment during the Veteran's period of active 
military duty are silent for any complaints or findings of 
foot fungus.  Indeed, the Veteran has stated that while he 
experienced symptoms of his currently-shown foot fungus in 
service, he did not seek treatment at the time, instead 
opting to self-medicate with over-the-counter cream (T-3).  
On his Report of Medical History filled out in conjunction 
with a reserve examination in July 1976, the Veteran 
reported, and the examiner noted, that he had foot trouble 
(i.e., athlete's foot) for which he used foot powder.  
However, clinical evaluation revealed no problem at that 
time. 

Post-service medical records indicate that the Veteran has 
been prescribed Lotrisone cream, although they do not 
indicate for what condition or set forth any pertinent 
diagnosis.  

In January 2010, in accordance with the Board's September 
2009 remand, the Veteran underwent a VA skin diseases 
examination.  Upon review of the claims file and physical 
evaluation, the examiner provided diagnoses of chronic 
dermatophytosis of the left foot and fungal infection of the 
toenails bilaterally. Additionally, with respect to this, the 
examiner opined that the condition was at least as likely as 
not related to the athlete's feet noted from the reserve 
examination from July 1976.  The examiner did not, however, 
address the issue of whether the condition was related to the 
Veteran's period of active military duty.

A Veteran is entitled to the benefit of the doubt when there 
is an approximate balance of positive and negative evidence.  
See 38 C.F.R. § 3.102.  Here, while the record does not 
reflect any complaints or findings of foot fungus during 
active military service, the Veteran has reported that he 
experienced symptoms during that time, and he has given the 
Board no reason to doubt the credibility of these assertions.  
Additionally, the July 1976 reserve examination report, which 
notes the Veteran's problems with athlete's foot, as well as 
more recent records showing he has been prescribed antifungal 
cream, are supportive of the Veteran's assertion that he has 
experienced foot fungus problems since service.  Accordingly, 
the Board finds that the evidence is at least in equipoise 
and, resolving all reasonable doubt in favor of the Veteran, 
service connection for bilateral foot fungus, dermatophytosis 
with bilateral toenail fungal infection, is warranted.






ORDER


Service connection for dermatophytosis with bilateral toenail 
fungal infection is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


